Case 1:19-cr-00647-LAK Document 25 Filed 04/20/20 Page.1 of1
Coe e ae TAS Bese D HISTOMITOO. Pace? ore

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be 2g ee = eS a ne kee eS a x
UNITED STATES OF AMERICA

19 Cr. 647 (LAK)

_~ ¥. +

ORDER

MICHAEL MCCONNELL,
Defendant. :

a x

Upon the application of the Government dated March 26,
2020, the conference scheduled for April 28, 2020 at 10:45 a.m.

is adjourned to Maw 27, 2eZe af [[:00 anu

 

The Government has also requested, with the consent of
the defendant, that time be excluded under the Speedy Trial Act,
18 U.S.C. § 3161(h) (7) (A), to allow the parties to continue
their review of the discovery and to discuss a pre-trial
resolution to the case. The Court finds that the ends of
justice outweigh the best interest of the public and the
defendant in a speedy trial. Accordingly, the time from April
28, 2020 to the date of the conference set forth above is
excluded from all calculations under the Speedy Trial Act.

SO ORDERED.

Dated: New York, New York / lf
sf

April , 2020 } LAL
pril 2 4

LY, fj

tw h LY
THE HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE

 

 

 
